IN THE SUPREME COURT OF PENNSYLVANIA
WESTERN DISTRICT

IN RE: APPLICATION OF JOSH > No. 43 WM 2019
SHAPIRO, ATTORNEY GENERAL OF

THE COMMONWEALTH OF

PENNSYLVANIA, REQUESTING AN

ORDER DIRECTING THAT AN

ADDITIONAL MULTICOUNTY

INVESTIGATING GRAND JURY HAVING

STATEWIDE JURISDICTION BE

CONVENED

ORDER

 

AND NOW, this 23 day of December, 2020, upon notification that the Honorable
Jeffrey A. Manning, Judge of the Court of Common Pleas, Fifth Judicial District, Allegheny
County, Pennsylvania, is unavailable to continue serving in his role as Supervising Judge
of the Forty-Sixth Statewide Investigating Grand Jury, the order of June 28, 2019, is
AMENDED as follows:

1. The Honorable Anthony M. Mariani, Judge of the Court Common Pleas, Fifth
Judicial District, Allegheny County, Pennsylvania, is appointed Supervising Judge of the
Forty-Sixth Statewide Investigating Grand Jury, effective December 24, 2020.

2. Upon Judge Mariani assuming the role of Supervising Judge, Judge Manning's
service as Supervising Judge shall cease.

3. Upon Judge Mariani assuming the role of Supervising Judge, all pending and
prospective applications and motions relating to the work of the Forty-Sixth Statewide
Investigating Grand Jury—including motions for disclosure of grand jury transcripts and
evidence—shall be presented to him. With respect to investigations, presentments,
reports, and all other proper activities of the Forty-Sixth Statewide Investigating Grand

Jury, Judge Mariani, as Supervising Judge, shall have jurisdiction over all counties
throughout the Commonwealth of Pennsylvania. Judge Mariani may temporarily
designate another jurist who has been appointed by this Court as the Supervising Judge
of a multicounty investigating grand jury having statewide jurisdiction to serve as Acting
Supervising Judge of the Forty-Sixth Statewide Investigating Grand Jury when Judge
Mariani is absent or otherwise unavailable.

4. Judge Mariani shall maintain control of transcripts and evidence, as provided by
Rule 229 of the Pennsylvania Rules of Criminal Procedure, including determining the
manner and location of the storage of transcripts. Judge Mariani shall control disclosure
of matters occurring before the Forty-Sixth Statewide Investigating Grand Jury, as
provided by 42 Pa.C.S. § 4549.

5. Judge Mariani shall have the same duties and powers relating to maintaining
grand jury secrecy with respect to each expired multicounty investigating grand jury
having statewide jurisdiction that had been convened in Allegheny County or any other
~ county identified in Rule 241(C)(4) of the Pennsylvania Rules of Criminal Procedure.

6. In all other respects, the order of June 28, 2019, shall remain in full force and

effect as originally issued.

Dhomia&. f b<
THOMAS G. SAYLOR ~
Chief Justice of Pennsylvania

[43 WM 2019] - 2